August 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   EX PARTE CARLOS FUENTES, Appellant

NO. 14-16-00367-CR

                     ________________________________

       This cause was heard on the transcript of the record of the court below. The
State filed a motion to dismiss. The motion is GRANTED and the Court orders the
appeal DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.